Title: From John Adams to Benjamin Stoddert, 20 May 1800
From: Adams, John
To: Stoddert, Benjamin,Wolcott, Oliver, Jr.,Lee, Charles



Philadelphia May 20. 1800

Questions
1. Among the three Criminals under sentence of death is there any discrimination in the essential Circumstances of their Cases which would would justify a determination to pardon or reprieve one or two and execute the other?
2. Is the Execution of one or more, so indispensably demanded by public Justice and by the Security of the public Peace, that Mercy cannot be extended to all three or any two or one?
3. Will the national Constitution acquire more Confidence in the Minds of the American People by the Execution than by the Pardon of one or more of the offenders?
4. Is it clear beyond all reasonable doubt that the Crime of which they Stand convicted, amounts to a Levying of War against the United States, or in other Words to Treason?
5. Is there any Evidence of a secret Correspondence or Combination with other antifederalists of any denomination in other States in the Union, or in other parts of this State, to rise in force against the Executive of the Law for Taxing Houses &c or for opposing the Commissioners in general in the Executive of their office?
6. Quo Animo was this Insurrection? Was it a design of general Resistance to all Law, or any particular Law? or was it particular? to the Place and Persons?
7. Was it any Thing more than a Riot, high handed, aggravated daring and dangerous indeed, for the purpose of a Rescue? This is a high Crime, but can it Strictly amount to Treason?
8 Is there not great danger in establishing such a Construction of Treason, as may be applied to every Sudden, ignorant, inconsiderate heat, among a Part of the People, wrought up by political disputes and pretend or party Animosities?
9. Will not a career of capital Executions for Treason, once opened, without actual bloodshed or hostility against any military force of Government inflict a deep Wound in the minds of the People, inflame their animosities, and make them more desperate in Sudden heats and thoughtless Riots, in Elections and on other occasions where political disputes run high, and introduce a more Sanguinary disposition among them.
10 Is not the Tranquility in the Western Counties since the Insurrection there, and the subsequent Submission to Law, a Precedent in favour of Clemency?
11. Is there any Probability that a capital Execution will have any tendency to change the political Sentiments of the People.
12. Will not Clemency have a greater Tendency to correct their Errors?
13 Are not the Fines and Imprisonments, imposed and suffered a sufficient discouragement for the present, of such Crimes?

John Adams14 May not the long Imprisonment, of Fries the two solemn Awful Trials his Acknowledgment of the Justice of his sentence, his professions of deep Repentance and promises of obedience, be accepted and turned more to the Advantage of Government and the public Peace than his Executive?
